 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

 9                              Plaintiff,                 Case No. C18-0218-JCC-MAT

10          v.                                             ORDER ON MISCELLANEOUS
                                                           MOTIONS
11   BRUCE C GAGE, et al.,

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court are two

15   motions filed by plaintiff. Dkts. 61, 62. Defendants filed a response, Dkt. 63, and plaintiff filed a

16   reply that includes new arguments and requests for relief, Dkt. 64. Having carefully considered

17   the parties’ submissions, the balance of the record, and the governing law, the Court finds and

18   ORDERS:

19          (1)     On December 6, 2018, the Court received, via mail and not electronic filing, a

20   request by plaintiff for blank copies of IFP and § 1983 complaint forms. Dkt. 60. The docket

21   entry noted that plaintiff’s filing was two pages and that the prison should only print the NEF. The

22   Clerk of Court mailed plaintiff copies of the forms. See Dkt. 60. The Clerk also made a docket

23   entry notifying plaintiff that he failed to comply with the prisoner e-filing initiative.        See



     ORDER ON MISCELLANEOUS
     MOTIONS - 1
 1   12/11/2018 Docket Entry. The docket entry instructed the prison to print only the NEF. Id.

 2            Plaintiff now claims that prison staff stole several documents sent to him by the Court,

 3   including documents that were ten, two, and seven pages long. Dkt. 61 at 3. He also claims that

 4   the prison only gave him one of a two-page document. Id. at 3, 12. Based on a review of the

 5   record, it appears likely that plaintiff did not receive the IFP and § 1983 complaint forms that were

 6   mailed in early December 2018 along with a copy of his two-page request. With respect to the

 7   partially received document, it appears to be the NEF for Docket 60, which was only one page

 8   (although the motion itself was two-pages). Accordingly, the Court will direct the Clerk to resend

 9   plaintiff blank IFP and § 1983 forms.

10            (2)    The Court previously granted plaintiff until February 8, 2019, to file a motion for

11   leave to amend his complaint. Dkt. 59 at 3. He now asks for a 40-day extension of time. Dkt. 62

12   at 2. He also asks the Court to extend the discovery and dispositive motions deadlines, which are

13   May 24, 2019, and July 5, 2019, respectively. Id. Defendants respond that they generally would

14   not object to a short extension of time for plaintiff to move to amend except that he does not offer

15   a basis for his request. Dkt. 63 at 2. They also contend that his request to extend the other deadlines

16   is premature. Id.

17            Given that plaintiff apparently did not receive a copy of his original complaint until

18   recently, the Court extends the deadline to file a motion for leave to amend his complaint to March

19   27, 2019. However, the Court declines to extend the discovery and dispositive motions deadlines

20   at this time. If, after the Court rules on the motion for leave to amend, plaintiff needs additional

21   time to conduct discovery, he may move for an extension of time. Any such request must be

22   accompanied by an explanation of why plaintiff needs additional time and what discovery he still

23   seeks.



     ORDER ON MISCELLANEOUS
     MOTIONS - 2
 1          (3)      Plaintiff asks the Court to send him a copy of his original complaint and exhibits.

 2   Dkt. 62 at 2. Defendants counsel already mailed plaintiff copies of these documents. Dkt. 63 at

 3   2. Therefore, this request is DENIED as moot.

 4          (4)      Plaintiff requests injunctive relief, see Dkt. 62, which the Court will address in a

 5   Report and Recommendation filed concurrently with this Order.

 6          (5)      Plaintiff raises new arguments and requests for relief in his reply brief. Dkt. 64.

 7   Because the Court need not consider arguments raised for the first time in a reply brief, Zamani v.

 8   Carnes, 491 F.3d 990, 997 (9th Cir. 2007), any argument or request for relief that plaintiff raised

 9   for the first time in his reply brief is DENIED without prejudice to raising the issue in a properly

10   filed motion.

11          (6)      In sum, Docket 61 is GRANTED in part and DENIED in part, and Docket 62 is

12   GRANTED in part, DENIED in part, and ruling is RESERVED in part, as discussed above.

13          (7)      The Clerk is directed to send plaintiff blank IFP and § 1983 forms, and to send

14   copies of this order to the parties and to the Honorable John C. Coughenour.

15          Dated this 27th day of February, 2019.

16

17                                                         A
                                                           Mary Alice Theiler
18                                                         United States Magistrate Judge

19

20

21

22

23



     ORDER ON MISCELLANEOUS
     MOTIONS - 3
